OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22213 AlphaMark Investment Trust (Exact name of registrant as specified in charter) 250 Grandview Drive, Suite 175 Ft. Mitchell, Kentucky (Address of principal executive offices) (Zip code) Wade R. Bridge, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(859) 957-1803 Date of fiscal year end:August 31, 2011 Date of reporting period: August 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. AlphaMark Large Cap Growth Fund AlphaMark Small Cap Growth Fund Annual Report August 31, 2011 Investment Advisor Administrator AlphaMark Advisors, LLC Ultimus Fund Solutions, LLC 250 Grandview Drive, Suite 175 P.O. Box 46707 Fort Mitchell, Kentucky 41017 Cincinnati, Ohio 45246-0707 1-866-420-3350 2011 Annual Shareholder Letter The AlphaMark Funds September 29, 2011 Dear Shareholder: The AlphaMark Funds’ investment philosophy is founded on an appreciation of risk.We attempt to identify for The AlphaMark Funds (the “Funds”) high quality companies with strong cash flows.This strategy is used to provide the potential for growth while acknowledging the inherent risks of the stock market.The last 12 months have been filled with volatility and change.Last fall the Fed formally announced its widely anticipated Quantitative Easing policy, also known as QE2. The Fed agreed to buy up to $600 billion worth of long dated Treasuries.During this time, European debt worries, high unemployment and a weak housing market were heavily influencing the market.As 2011 got underway, the world watched as Middle East rebellions forced out dictators, oil prices rose and Japan suffered a horrible earthquake and tsunami.European debt fears were still causing the market angst.Interestingly enough, housing started improving and the economy was starting to show some strength.As the summer months waned, it was apparent the housing market uptick was just a blip and the economy and the market were losing ground.The U.S. debt ceiling debate only heightened people’s fears.A new drag on the economy was actually the politics in Washington.Even as we head into the end of the year, politics and European debt fears are ruling the headlines.Neither of these issues appears to have a quick fix.12 months ago, the 10 year U.S. Treasury was yielding 2.6%; now it is yielding 2.2%.The Fed has decided not to increase its balance sheet any further, but instead is lengthening the duration of its Treasury portfolio.As the shorter dated bonds mature, they are only buying longer dated bonds to replace them.This action has caused the dollar to strengthen, long term rates to drop and gold has dropped.This has truly been a remarkable 12 month period and we are pleased to report that each of the Funds has performed roughly in line with their respective benchmarks during this time.We remain disciplined in our approach, never wavering from our core philosophy of seeking out quality companies that have growing cash flows, historical revenue and earnings growth and are currently exhibiting earnings growth momentum.We apply our proprietary valuing techniques to each of the stocks that we own for our Funds, buying only those stocks that represent what we believe to be an excellent value. AlphaMark Large Cap Growth During the year ended August 31, 2011, the net asset value per share of the AlphaMark Large Cap Growth Fund (“AMLC”) rose from $10.85 to $12.60, a gain of 16.15% on a total return basis.During this time, the S&P 500 Index and the Russell 1000 Growth Index gained 18.50% and 23.96%, respectively.Our discipline is to never let any of our holdings become so large that they present undue risk to the portfolio.In order to achieve this, we consistently trim gains from any of our positions that are doing well.The main contributors of gains in the AMLC over the last 12 months came from the following sectors: Telecommunication Services (Millicom International Cellular +24%, Verizon Communications +30%), Health Care (Biogen Idec +56%, Perrigo +70%), Consumer Staples (Estée Lauder +84%, McDonalds +29%), and Materials (Joy Global +57%).The main contributors of loss in the AMLC came from the Consumer 1 Discretionary sector (Autoliv -30%, Dolby Laboratories -29%).We continue to maintain a diversified strategy across all sectors of the economy.Historically, we have always maintained a larger allocation in the Financials and Consumer Discretionary sectors versus the benchmarks.Over the last 12 months our performance in these two sectors has been negative relative to the benchmarks.We believe the best strategy in an uncertain market is to maintain allocations in all sectors.All sectors have lost ground in the recent months and we don’t expect any individual sector to have a distinct advantage. As of August 31, 2011, AMLC’s assets were diversified among 34 stock positions.Our five largest areas of investment were: Information Technology (26.1%), Health Care (18.3%), Industrials (12.6%), Consumer Discretionary (12.6%) and Financials (10.6%).Cash equivalents represented 1.5% of the Fund’s net assets. As of August 31, 2011, AMLC had net assets of $15.9 million. AlphaMark Small Cap Growth During the year ended August 31, 2011, the net asset value per share of the AlphaMark Small Cap Growth Fund (“AMSC”) grew from $11.02 to $14.05, a gain of 27.52% on a total return basis.During this time, the Russell 2000 Growth Index gained 27.54%.The main contributors of gains in the AMSC over the last 12 months came from the following sectors: Industrials (Acacia Research +314%), Information Technology (TriQuint Semiconductor +104%), Financials (EZCorp +93%), and Consumer Discretionary (Deckers Outdoor +126%).The main contributors of loss in the AMSC are in the following sectors: Health Care (Chindex International -28%, Medidata Solutions -36%, SciClone Pharmaceuticals -26%) and Information Technology (Rudolph Technologies -32%).We continue to maintain a portfolio that is allocated across the various sectors of the economy. As of August 31, 2011, AMSC’s assets were invested among 26 stock positions.Our four largest areas of investment were: Information Technology (31.1%), Health Care (16.3%), Consumer Discretionary (15.0%) and Financials (12.2%).Cash equivalents represented 2.1% of the Fund’s net assets.We are confident that as we enter into a period of economic growth with a tilt towards earnings momentum, our investment philosophy and our disciplined approach to picking stocks will add value to the Fund. As of August 31, 2011, AMSC had net assets of $15.5 million. We have never lost faith in the U.S. economy’s ability to bounce back from recessions and other downturns.We are cautiously optimistic for what the future holds, although it might be more volatile.As the economy resumes its recovery, we are confident that the markets will rise and are excited by the growth that we hope to bring to your investment in the Funds. Sincerely, Michael L. Simon President and Chief Investment Officer AlphaMark Advisors, LLC 2 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other important information. To obtain a copy of the Funds’ prospectus please call 1-866-420-3350 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The Funds are distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 3 ALPHAMARK LARGE CAP GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Large Cap Growth Fund versus the S&P 500 Index (Unaudited) Average Annual Total Returns (a) (for periods ended August 31, 2011) 1 Year Since Inception* AlphaMark Large Cap Growth Fund 16.15% 10.12% S&P 500 Index 18.50% 10.91% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2011. 4 ALPHAMARK SMALL CAP GROWTH FUND Comparison of the Change in Value of a $10,000 Investment in the AlphaMark Small Cap Growth Fund versus the Russell 2000 Growth Index (Unaudited) Average Annual Total Returns (a) (for periods ended August 31, 2011) 1 Year Since Inception* AlphaMark Small Cap Growth Fund 27.52% 14.12% Russell 2000 Growth Index 27.54% 16.32% (a) The returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. * Represents the period from the commencement of operations (October 31, 2008) through August 31, 2011. 5 ALPHAMARK LARGE CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2011 (Unaudited) Top Ten Equity Holdings As of August 31, 2011 (Unaudited) Company % of Net Assets Perrigo Co. 3.9% IntercontinentalExchange, Inc. 3.9% Biogen Idec, Inc. 3.8% American Express Co. 3.7% Amgen, Inc. 3.6% Discovery Communications, Inc. - Class A 3.6% Humana, Inc. 3.6% Ross Stores, Inc. 3.5% eBay, Inc. 3.5% Novo Nordisk A/S - ADR 3.4% 6 ALPHAMARK SMALL CAP GROWTH FUND PORTFOLIO INFORMATION August 31, 2011 (Unaudited) Top Ten Equity Holdings As of August 31, 2011 (Unaudited) Company % of Net Assets Spreadtrum Communications, Inc. - ADR 4.6% ExlService Holdings, Inc. 4.6% EZCORP, Inc. - Class A 4.5% AZZ, Inc. 4.5% Deckers Outdoor Corp. 4.5% PVH Corp. 4.3% Balchem Corp. 4.2% MarketAxess Holdings, Inc. 4.0% Acacia Research Corp. 3.9% NIC, Inc. 3.9% 7 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2011 COMMON STOCKS - 98.5% Shares Value Consumer Discretionary - 12.6% Auto Components - 2.3% Autoliv, Inc. $ Hotels, Restaurants & Leisure - 3.2% McDonald's Corp. Media - 3.6% Discovery Communications, Inc. - Class A * Specialty Retail - 3.5% Ross Stores, Inc. Consumer Staples - 3.0% Personal Products - 3.0% Estée Lauder Cos., Inc. (The) - Class A Energy - 5.0% Oil, Gas & Consumable Fuels - 5.0% CNOOC Ltd. - ADR Exxon Mobil Corp. Financials - 10.6% Capital Markets - 3.0% TD AMERITRADE Holding Corp. Consumer Finance - 3.7% American Express Co. Diversified Financial Services - 3.9% IntercontinentalExchange, Inc. * Health Care - 18.3% Biotechnology - 7.4% Amgen, Inc. Biogen Idec, Inc. * Health Care Providers & Services - 3.6% Humana, Inc. Pharmaceuticals - 7.3% Novo Nordisk A/S - ADR Perrigo Co. See accompanying notes to financial statements. 8 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.5% (Continued) Shares Value Industrials - 12.6% Aerospace & Defense - 2.7% L-3 Communications Holdings, Inc. $ Commercial Services & Supplies - 2.3% Waste Management, Inc. Electrical Equipment - 2.5% Rockwell Automation, Inc. Machinery - 5.1% Flowserve Corp. Joy Global, Inc. Information Technology - 26.1% Computers & Peripherals - 5.3% Apple, Inc. * EMC Corp. * Electronic Equipment, Instruments & Components - 4.5% Amphenol Corp. - Class A Corning, Inc. Internet Software & Services - 6.4% eBay, Inc. * Google, Inc. - Class A * Semiconductors & Semiconductor Equipment - 4.3% Altera Corp. Broadcom Corp. - Class A * Software - 5.6% Oracle Corp. Rovi Corp. * Materials - 5.0% Chemicals - 1.8% Potash Corp. of Saskatchewan, Inc. Metals & Mining - 3.2% Cliffs Natural Resources, Inc. See accompanying notes to financial statements. 9 ALPHAMARK LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 98.5% (Continued) Shares Value Telecommunication Services - 5.3% Diversified Telecommunication Services -5.3% Telecommunicacoes de Sao Paulo S.A. - ADR $ Verizon Communications, Inc. Total Common Stocks (Cost $12,320,121) $ MONEY MARKET FUNDS - 1.4% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.06% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.10% (a) Total Money Market Funds (Cost $215,853) $ Total Investments at Value — 99.9% (Cost $12,535,974) $ Other Assets in Excess of Liabilities — 0.1% Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 10 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS August 31, 2011 COMMON STOCKS - 97.9% Shares Value Consumer Discretionary - 15.0% Leisure Equipment & Products - 3.1% Sturm Ruger & Co., Inc. $ Textiles, Apparel & Luxury Goods - 11.9% Deckers Outdoor Corp. * G-III Apparel Group Ltd. * PVH Corp. Consumer Staples - 6.9% Beverages - 3.7% Viña Concha y Toro S.A. - ADR Personal Products - 3.2% Inter Parfums, Inc. Energy - 3.8% Oil, Gas & Consumable Fuels - 3.8% Berry Petroleum Co. - Class A Financials - 12.2% Consumer Finance - 8.2% Credit Acceptance Corp. * EZCORP, Inc. - Class A * Diversified Financial Services - 4.0% MarketAxess Holdings, Inc. Health Care - 16.3% Biotechnology - 2.9% SciClone Pharmaceuticals, Inc. * Health Care Equipment & Supplies - 3.1% Masimo Corp. Health Care Technology - 6.7% Medidata Solutions, Inc. * Transcend Services, Inc. * Pharmaceuticals - 3.6% Questcor Pharmaceuticals, Inc. * See accompanying notes to financial statements. 11 ALPHAMARK SMALL CAP GROWTH FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 97.9% (Continued) Shares Value Industrials - 8.4% Electrical Equipment - 4.5% AZZ, Inc. $ Professional Services - 3.9% Acacia Research Corp. * Information Technology - 31.1% Communications Equipment - 3.3% NETGEAR, Inc. * Internet Software & Services - 3.9% NIC, Inc. IT Services - 8.1% ExlService Holdings, Inc. * Wright Express Corp. * Semiconductors & Semiconductor Equipment - 8.2% NetLogic Microsystems, Inc. * Spreadtrum Communications, Inc. - ADR Software - 7.6% Ebix, Inc. * Monotype Imaging Holdings, Inc. * Materials - 4.2% Chemicals - 4.2% Balchem Corp. Total Common Stocks (Cost $12,908,306) $ MONEY MARKET FUNDS - 3.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.06% (a) $ Invesco Liquid Assets Portfolio (The) - Institutional Class, 0.10% (a) Total Money Market Funds (Cost $577,165) $ Total Investments at Value — 101.6% (Cost $13,485,471) $ Liabilities in Excess of Other Assets — (1.6%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of August 31, 2011. See accompanying notes to financial statements. 12 ALPHAMARK INVESTMENT TRUST STATEMENTS OF ASSETS AND LIABILITIES August 31, 2011 AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund ASSETS Investments in securities: At acquisition cost $ $ At value (Note 1) $ $ Dividends receivable Receivable for capital shares sold - Receivable for investment securities sold - Other assets TOTAL ASSETS LIABILITIES Payable for investment securities purchased - Accrued advisory fees (Note 3) Payable to administrator (Note 3) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Undistributed net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (a) $ $ a) Redemption price varies based on length of time shares are held (Note 1). See accompanying notes to financial statements. 13 ALPHAMARK INVESTMENT TRUST STATEMENTS OF OPERATIONS For the Year Ended August 31, 2011 AlphaMark AlphaMark Large Cap Small Cap Growth Fund Growth Fund INVESTMENT INCOME Dividend income $ $ Foreign withholding taxes on dividends ) ) TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 3) Distribution fees (Note 3) Fund accounting fees (Note 3) Professional fees Administration fees (Note 3) Transfer agent fees (Note 3) Insurance expense Registration fees Custody and bank service fees Compliance service fees (Note 3) Trustees' fees Postage and supplies Other expenses TOTAL EXPENSES Fee reductions by the Advisor (Note 3) ) ) NET EXPENSES NET INVESTMENT LOSS ) ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ See accompanying notes to financial statements. 14 ALPHAMARK LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Year Ended Ended August 31, August 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders Proceeds from redemption fees collected (Note 1) - Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $ - $ - CAPITAL SHARE ACTIVITY Shares sold Shares reinvested Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 15 ALPHAMARK SMALL CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Year Year Ended Ended August 31, August 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS From net realized gains ) - CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions to shareholders - Proceeds from redemption fees collected (Note 1) - Payments for shares redeemed ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $ - $ - CAPITAL SHARE ACTIVITY Shares sold Shares reinvested - Shares redeemed ) ) Net increase in shares outstanding Shares outstanding at beginning of year Shares outstanding at end of year See accompanying notes to financial statements. 16 ALPHAMARK LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Year Year Period Ended Ended Ended August 31, August 31, August 31, 2009 (a) Net asset value at beginning of period $ $ $ Income (loss) from investment operations: Net investment income (loss) ) ) Net realized and unrealized gains (losses) on investments ) Total from investment operations ) Less distributions: From net investment income - - ) From net realized gains ) ) ) Total distributions ) ) ) Proceeds from redemption fees collected (Note 1) 0.00 (b) - - Net asset value at end of period $ $ $ Total return (c) 16.15% (0.69%
